DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an email communication with attorney Hector A. Agdeppa (Reg. No. 58,238) on June 8, 2022. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:

Claim 1. A method for prioritizing access point (AP) channel access, comprising: 
determining a number of active uplink (UL) multi-user (MU) data capable stations (STAs) associated to the AP; 
determining a total number of active STAs associated to the AP; 
dynamically adapting a MU enhanced distributed channel access (EDCA) parameter set to provide for increased access to one or more channels of the AP by the UL MU data capable STAs when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs; and 
dynamically adapting the MU EDCA parameter set to equal a legacy EDCA parameter set to reduce collisions between the UL MU data capable STAs when the number of active UL MU data capable STAs exceeds or equals the total number of active STAs associated to the AP less the number of active UL MU data capable STAs.

Claim 8. The method of claim 7, further comprising adjusting the CWmin parameter when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs, and wherein a value to which CWmin is adjusted depends on the number of active UL MU data capable STAs.

Claim 9. The method of claim 7, further comprising adjusting the CWmin parameter when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs, and wherein a value to which CWmin is adjusted is half or less than half of a value for a legacy CWmin parameter of the legacy EDCA parameter set.

Claim 10. The method of claim 7, further comprising adjusting the CWmin parameter when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs, and wherein a value to which CWmin is adjusted is set to be more aggressive than a value of a legacy CWmin parameter of the legacy EDCA parameter set.

Claim 11. The method of claim 7, further comprising adjusting the MU EDCA timer, wherein the value for the MU EDCA timer is determined based on an amount of data buffered at the active- UL MU data capable STAs and the number of UL MU data capable STAs, such that each of the UL MU data capable STAs can be scheduled at least once before an expiration of the MU EDCA timer.

Claim 14. The AP of claim 12, wherein the one or more instructions are configured such that when executed by the hardware processor, the AP further determines that the number of active uplink (UL) a density of active UL MU data capable STAs compared to the total number of active STAs associated to the AP, does not exceed a first density threshold value.

Claim 19. The AP of claim 18, wherein the one or more instructions are configured such that when executed by the hardware processor, the AP adjusts the CWmin parameter when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs, and wherein a value to which CWmin is adjusted is half or less than half of a value for a legacy CWmin parameter of the legacy EDCA parameter set.

Claim 20. The method of claim 18, further comprising adjusting the MU EDCA timer, wherein the value for the MU EDCA timer is determined based on an amount of data buffered at the active UL MU data capable STAs and the number of UL MU data capable STAs, such that each of the UL MU data capable STAs can be scheduled once before an expiration of the MU EDCA timer.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for prioritizing access point (AP) channel access, comprising: determining a number of active uplink (UL) multi-user (MU) data capable stations (STAs) associated to the AP; determining a total number of active STAs associated to the AP; dynamically adapting a MU enhanced distributed channel access (EDCA) parameter set to provide for increased access to one or more channels of the AP by the UL MU data capable STAs when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs; and dynamically adapting the MU EDCA parameter set to equal a legacy EDCA parameter set to reduce collisions between the UL MU data capable STAs when the number of active UL MU data capable STAs exceeds or equals the total number of active STAs associated to the AP less the number of active UL MU data capable STAs.

Regarding independent claim 1, the closest prior art Cherian et al. (US 2017/0118770) (provided in the IDS), hereinafter “Cherian” discloses an access point (AP) determining a number of a plurality of stations (STAs) instructed to transmit a concurrent uplink communication (Cherian, Fig. 7, [0068]). Then, the AP selects an enhanced distributed channel access (EDCA) parameter based on the number of the plurality of STAs. For example, the AP selects a contention window based on the number of STAs that are instructed to transmit an UL-MU transmission.

Regarding independent claim 1, the closest prior art Itagaki et al. (US 2018/0206186), hereinafter “Itagaki” discloses that the control unit of the information processing apparatus (AP) acquires the number of HE apparatus and legacy apparatus from among the subordinate apparatus from the information owned by the information processing apparatus (AP) (Itagaki, [0560]). Also, the control unit of the information processing apparatus (AP) determines a margin value on the basis of the ratio of HE apparatus and legacy apparatus among the subordinate apparatus (STA) (Itagaki, [0478]).

Regarding independent claim 1, the closest prior art Zhou et al. (US 2018/0103390), hereinafter “Zhou” discloses that the target MU air time is a function based on a ratio of a number of STAs in SU mode as compared to a number of STAs in MU mode: target MU air time=Y/(X+Y), where X and Y are the number of STAs in SU and MU modes, respectively (Zhou, [0093]). Zhou further discloses that the EDCA parameter is adapted to try to achieve the target air time (Zhou, Fig. 5, [0074]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for prioritizing access point (AP) channel access, comprising: 
determining a number of active uplink (UL) multi-user (MU) data capable stations (STAs) associated to the AP; 
determining a total number of active STAs associated to the AP; 
dynamically adapting a MU enhanced distributed channel access (EDCA) parameter set to provide for increased access to one or more channels of the AP by the UL MU data capable STAs when the total number of active STAs associated to the AP less the number of active UL MU data capable STAs exceeds the number of active UL MU data capable STAs; and 
dynamically adapting the MU EDCA parameter set to equal a legacy EDCA parameter set to reduce collisions between the UL MU data capable STAs when the number of active UL MU data capable STAs exceeds or equals the total number of active STAs associated to the AP less the number of active UL MU data capable STAs” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 12 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473